815 F.2d 702
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Henry M. BUFORD, Plaintiff-Appellant,v.E.P.  PERINI, Supt.;  John Morgan;  H.  Haruffy;  J.Gunter;  D. Wright, Defendants-Appellees.
No. 86-3447.
United States Court of Appeals,Sixth Circuit.
March 31, 1987.

Before KEITH and JONES, Circuit Judges;  and BROWN, Senior Circuit Judge.

ORDER

1
This matter is before the Court upon consideration of plaintiff's appeal from the district court's order dismissing his civil rights action filed under 42 U.S.C. Sec. 1983.  The matter has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the parties' briefs, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Plaintiff alleged constitutional violations by prison officials on the grounds of negligence and respondeat superior because prison officials failed to prevent his assault.  He claimed that the taking of his personal property violated his due process rights.  The district court dismissed the action upon finding that plaintiff failed to state a claim upon which relief can be granted.


3
Upon consideration, this Court concludes and affirms the district court's order of dismissal for reasons stated in the district court's order dated April 17, 1986.